Order entered September 16, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00950-CR

                      UCHECHUKWU DIOGU UKARIWE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76605-Q

                                         ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine whether appellant is entitled to court-

appointed counsel in this appeal. On September 16, 2019, the trial court’s appointment of

counsel was filed with the Court. We DIRECT the Clerk of the Court to list John Tatum as

appointed counsel for appellant.

        The clerk’s record and reporter’s record have been filed. Appellant’s brief is DUE by

October 14, 2019.

                                                    /s/   LANA MYERS
                                                          JUSTICE